DETAILED ACTION
Claims 1, 5-7, 9-10, and 21-24 were rejected in the Office Action mailed 03/18/2021. 
Applicant filed a request for continued examination and amended claim 1 on 05/18/2021. 
Claims 1, 5-7, and 9-24 are pending, of which claims 11-20 are withdrawn. 
Claims 1, 5-7, 9-10, and 21-24 are rejected. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/18/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5-, 9-10, and 21-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a fibrous structure comprising a paper web, a commingled filament and fiber, and continuous filaments exhibiting a Horizontal Full Sheet (HFS) of greater than 17.0 g/g as measured according to the HFS Test Method and a Dry Thick Compression of greater than 700 mils* mils / log (gr force/in2) as measured according to the Dry Compressive Modulus Test Method, it does not reasonably provide enablement for a multi-ply fibrous structure comprising; a. a first ply comprising i) a first wet laid fibrous structure comprising a plurality of wood pulp fibers and ii) a plurality of thermoplastic meltblown filaments selected from the group consisting of polyester thermoplastic meltblown filaments, nylon thermoplastic meltblown filaments, polyolefin thermoplastic meltblown filaments, biodegradable thermoplastic meltblown filaments, compostable thermoplastic meltblown filaments, and mixtures thereof, wherein the plurality of thermoplastic meltblown filaments exhibit a length of greater than or equal to 5.08 cm; and b. a second ply comprising a second wet laid fibrous structure comprising a plurality of wood pulp fibers, wherein the second ply is associated with the first ply such that the multi-ply fibrous structure exhibits a Horizontal Full Sheet (HFS) of greater than 17.0 g/g as measured according to the HFS Test Method and a Dry Thick Compression of greater than 700 mils* mils / log (gr force/in2) as measured according to the Dry Compressive Modulus Test Method. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:  
(A) The breadth of the claims;  

(C) The state of the prior art;  
(D) The level of one of ordinary skill;  
(E) The level of predictability in the art;  
(F) The amount of direction provided by the inventor;  
(G) The existence of working examples; and  
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)
The broadest reasonable interpretation of claims 1, 5-6, 9-10, and 21-24 encompasses a multi-ply fibrous structure comprising; a. a first ply comprising i) a first wet laid fibrous structure comprising a plurality of wood pulp fibers and ii.) a plurality of thermoplastic meltblown filaments (i.e., in any form such as a woven layer, non-woven layer, scrim layer, coform layer, etc.) selected from the group consisting of polyester thermoplastic meltblown filaments, nylon thermoplastic meltblown filaments, polyolefin thermoplastic meltblown filaments, biodegradable thermoplastic meltblown filaments, compostable thermoplastic meltblown filaments, and mixtures thereof, wherein the plurality of thermoplastic meltblown filaments exhibit a length of greater than or equal to 5.08 cm; and b. a second ply comprising a second wet laid fibrous structure comprising a plurality of wood pulp fibers, wherein the second ply is associated with the first ply (i.e., second ply is in direct contact with or indirect contact with the first ply) such that the multi-ply fibrous structure exhibits a Horizontal Full Sheet (HFS) of greater than 17.0 g/g as measured according to the HFS Test Method and a Dry Thick Compression of greater than 700 mils* mils / log (gr force/in2) as measured according to the Dry Compressive Modulus Test Method.
The specification discloses sufficient information for one of ordinary skill in the art to form the multi-ply fibrous structure comprising the first ply and second ply as claimed. However, the 2) as measured according to the Dry Compressive Modulus Test Method.  
The breadth of the claims is broad as the broadest reasonable interpretation includes the meltblown filaments of the second ply in any form (i.e., a woven layer, non-woven layer, scrim layer, coform layer, etc.) and the first ply and second ply associated in any manner (i.e., first ply and second ply are in direct or indirect contact), while Inventions A-E in table 1 and Examples 1-6 on pages 52-62 include the presence of a coform layer.
At the time of filing, the state of the prior art was such that Dry Thick Compression, which is measured using the Dry Compressive Modulus Test Method, was not a known property. Given this property was not known, there is not any known relationship to the structure and material of the claimed fibrous structure that would render the Dry Thick Compression predictable. 
It is unclear if there is an existence of working examples in the specification. The specification includes Examples 1-6 on pages 52-62. While these examples detail the structure and material of the multi-ply fibrous structure, these examples do not report a value for Horizontal Full Sheet or Dry Thick Compression. The specification provides Inventions A-E in table 1 that reports a value for Horizontal Full Sheet or Dry Thick Compression, but does not disclose the structure of Inventions A-E. It is not clear if Examples 1-6 are related to Inventions A-E. Therefore, it is unclear if there is an existence of working examples in the specification.
The quantity of experimentation needed to make this invention is great as the broadest reasonable interpretation of the claims includes the meltblown thermoplastic filaments of the 
Thus, the disclosed specification does not bear a reasonable correlation to the full scope of the claim. Taking these factors into account, undue experimentation would be required by one of ordinary skill in the art to practice the full scope of claims 1, 5-6, 9-10, and 21-24.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5-7, and 9-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-7, and 9-24 of copending Application No: 15/785,942; 15/786,010; 15/786,094. Although the claims at issue are not identical, they are not patentably distinct from each other, as set forth below. 
The present claims require a multi-ply fibrous structure comprising; a. a first ply comprising i) a first wet laid fibrous structure comprising a plurality of wood pulp fibers and ii) a plurality of thermoplastic meltblown filaments selected from the group consisting of polyester thermoplastic meltblown filaments, nylon thermoplastic meltblown filaments, polyolefin thermoplastic meltblown filaments, biodegradable thermoplastic meltblown filaments, compostable thermoplastic meltblown filaments, and mixtures thereof, wherein the plurality of 2) as measured according to the Dry Compressive Modulus Test Method. 
The present claims further require a fibrous structure comprising a plurality of fibers wherein the fibrous structure exhibits an HFS of greater than 17.0 g/g as measured according to the HFS Test Method and a Wet Thick Compression of greater than 1800 as measured according to the Wet Compressive Modulus Test Method.
The copending claims claims require a multi-ply fibrous structure comprising; a. a first ply comprising i) a first wet laid fibrous structure comprising a plurality of wood pulp fibers and ii) a plurality of thermoplastic meltblown filaments selected from the group consisting of polyester thermoplastic meltblown filaments, nylon thermoplastic meltblown filaments, polyolefin thermoplastic meltblown filaments, biodegradable thermoplastic meltblown filaments, compostable thermoplastic meltblown filaments, and mixtures thereof, wherein the plurality of thermoplastic meltblown filaments exhibit a length of greater than or equal to 5.08 cm; and b. a second ply comprising a second wet laid fibrous structure comprising a plurality of wood pulp fibers, wherein the second ply is associated with the first ply.
While the copending claims do not explicitly require the multi-ply fibrous structure exhibits a Horizontal Full Sheet (HFS) of greater than 17.0 g/g as measured according to the HFS Test Method and a Dry Thick Compression of greater than 700 mils* mils / log (gr force/in2) as measured according to the Dry Compressive Modulus Test Method, the fact remains Inventions A-E in Table 1 of each of the copending applications, which satisfy the properties claimed in the copending application and the present application, are identical to Inventions A-E in Table 1 of the present application. Therefore, it is clear the multi-ply fibrous structure of each 2) as measured according to the Dry Compressive Modulus Test Method. 
The copending claims further require a fibrous structure comprising a plurality of fibers wherein the fibrous structure. While the copending claims do not explicitly require the fibrous structure exhibit an HFS of greater than 17.0 g/g as measured according to the HFS Test Method and a Wet Thick Compression of greater than 1800 as measured according to the Wet Compressive Modulus Test Method, the fact remains Inventions A-E in Table 1 of each of the copending applications, which satisfy the properties claimed in the copending application and the present application, are identical to Inventions A-E in Table 1 of the present application. Therefore, it is clear the fibrous structure of each of the copending applications would exhibit a an HFS of greater than 17.0 g/g as measured according to the HFS Test Method and a Wet Thick Compression of greater than 1800 as measured according to the Wet Compressive Modulus Test Method. 
It is noted that dependent claims 5-7, 9-10, and 12-24 of the present application are substantially identical to dependent claims 5-7, 9-10, and 12-14 of each of the co-pending applications.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 5-7, and 11-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 8-10, and 21 of copending Application No 15/786,045. Although the claims at issue are not identical, they are not patentably distinct from each other, as set forth below. 
2) as measured according to the Dry Compressive Modulus Test Method. 
The present claims further require the thermoplastic meltblown filament is a polyolefin selected form the group consisting of: polypropylene, polyethylene, and mixtures thereof. The present claims further require the plurality of thermoplastic meltblown filaments forms at least a part of a coform layer. 
The present claims further require a fibrous structure comprising a plurality of fibers wherein the fibrous structure exhibits an HFS of greater than 17.0 g/g as measured according to the HFS Test Method and a Wet Thick Compression of greater than 1800 as measured according to the Wet Compressive Modulus Test Method. The present claims further requires the fibrous structure comprises a plurality of polyolefin filaments, a coform fibrous structure, and wood pulp fibers. 
The copending claims claims require a multi-ply fibrous structure comprising; a. a first ply comprising i) a first wet laid fibrous structure comprising a plurality of wood pulp fibers and ii) a plurality of thermoplastic meltblown filaments selected from the group consisting of polyester thermoplastic meltblown filaments, nylon thermoplastic meltblown filaments, polyolefin 
While the copending claims do not explicitly require the multi-ply fibrous structure exhibits a Horizontal Full Sheet (HFS) of greater than 17.0 g/g as measured according to the HFS Test Method and a Dry Thick Compression of greater than 700 mils* mils / log (gr force/in2) as measured according to the Dry Compressive Modulus Test Method, the fact remains Inventions A-E in Table 1 of each of the copending application, which satisfy the properties claimed in the copending application and the present application, are identical to Inventions A-E in Table 1 of the present application. Therefore, it is clear the multi-ply fibrous structure of the copending application would exhibit a Horizontal Full Sheet (HFS) of greater than 17.0 g/g as measured according to the HFS Test Method and a Dry Thick Compression of greater than 700 mils* mils / log (gr force/in2) as measured according to the Dry Compressive Modulus Test Method. 
The copending claims further requires the thermoplastic meltblown filament is a polyolefin thermoplastic meltblown filament selected form the group consisting of: polypropylene, polyethylene, or mixtures thereof. The copending claims further requires at least a portion of the plurality of thermoplastic meltblown filaments form a coform fibrous structure.
The copending claims further require a fibrous structure comprising a plurality of fibers wherein the fibrous structure. While the copending claims do not explicitly require the fibrous structure exhibit an HFS of greater than 17.0 g/g as measured according to the HFS Test Method and a Wet Thick Compression of greater than 1800 as measured according to the Wet Compressive Modulus Test Method, the fact remains Inventions A-E in Table 1 of the copending applications, which satisfy the properties claimed in the copending application and the present 
The copending claims further requires the fibrous structure comprises a plurality of polyolefin filaments, a coform fibrous structure, and wood pulp fibers.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 5, 7, and 9-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-6, 10-17, and 21-25 of copending Application No. 15/785,883. Although the claims at issue are not identical, they are not patentably distinct from each other, as set forth below. 
The present claims require a multi-ply fibrous structure comprising; a. a first ply comprising i) a first wet laid fibrous structure comprising a plurality of wood pulp fibers and ii) a plurality of thermoplastic meltblown filaments selected from the group consisting of polyester thermoplastic meltblown filaments, nylon thermoplastic meltblown filaments, polyolefin thermoplastic meltblown filaments, biodegradable thermoplastic meltblown filaments, compostable thermoplastic meltblown filaments, and mixtures thereof, wherein the plurality of thermoplastic meltblown filaments exhibit a length of greater than or equal to 5.08 cm; and b. a second ply comprising a second wet laid fibrous structure comprising a plurality of wood pulp fibers, wherein the second ply is associated with the first ply such that the multi-ply fibrous structure exhibits a Horizontal Full Sheet (HFS) of greater than 17.0 g/g as measured according to the HFS Test Method and a Dry Thick Compression of greater than 700 mils* mils / log (gr force/in2) as measured according to the Dry Compressive Modulus Test Method. 

The present claims further require the multi-ply fibrous structure exhibits a Bending Modulus of less than 10.00 {(mg*cm.g)/mils3] as measured according to the Flexural Rigidity and Bending Modulus Test Method. The present claims further require the multi-ply fibrous structure exhibits a TS7 of less than 17.0 dB V2 rms as measured according to the Emtec Test Method. 
The present claims further require a fibrous structure comprising a plurality of fibers wherein the fibrous structure exhibits an HFS of greater than 17.0 g/g as measured according to the HFS Test Method and a Wet Thick Compression of greater than 1800 as measured according to the Wet Compressive Modulus Test Method. The present claims further requires the fibrous structure comprises a plurality of polyolefin filaments, a coform fibrous structure, and wood pulp fibers. 
The copending claims claims require a multi-ply fibrous structure comprising; a. a first ply comprising i) a first wet laid fibrous structure comprising a plurality of wood pulp fibers and ii) a plurality of thermoplastic meltblown filaments selected from the group consisting of polyester thermoplastic meltblown filaments, nylon thermoplastic meltblown filaments, polyolefin thermoplastic meltblown filaments, biodegradable thermoplastic meltblown filaments, compostable thermoplastic meltblown filaments, and mixtures thereof, wherein the plurality of thermoplastic meltblown filaments exhibit a length of greater than or equal to 5.08 cm; and b. a second ply comprising a second wet laid fibrous structure comprising a plurality of wood pulp fibers, wherein the second ply is associated with the first ply.
While the copending claims do not explicitly require the multi-ply fibrous structure exhibits a Horizontal Full Sheet (HFS) of greater than 17.0 g/g as measured according to the 2) as measured according to the Dry Compressive Modulus Test Method, the fact remains Inventions A-E in Table 1 of the copending applications, which satisfy the properties claimed in the copending application and the present application, are identical to Inventions A-E in Table 1 of the present application. Therefore, it is clear the multi-ply fibrous structure of the copending applications would exhibit a Horizontal Full Sheet (HFS) of greater than 17.0 g/g as measured according to the HFS Test Method and a Dry Thick Compression of greater than 700 mils* mils / log (gr force/in2) as measured according to the Dry Compressive Modulus Test Method. 
The copending claims further requires at least a portion of the plurality of thermoplastic meltblown filaments form a coform fibrous structure. The copending claims further requires at least one of the plurality of thermoplastic metlblown filaments is a polylactic acid thermoplastic meltblown filament, polyhydroxyalkanoate thermoplastic meltblown filament.
The copending claims further require the multi-ply fibrous structure exhibits a Bending Modulus of less than 10.00 {(mg*cm.g)/mils3] as measured according to the Flexural Rigidity and Bending Modulus Test Method. The copending claims further require the multi-ply fibrous structure exhibits a TS7 of less than 17.0 dB V2 rms as measured according to the Emtec Test Method. 
The copending claims further require a fibrous structure comprising a plurality of fibers wherein the fibrous structure. While the copending claims do not explicitly require the fibrous structure exhibit an HFS of greater than 17.0 g/g as measured according to the HFS Test Method and a Wet Thick Compression of greater than 1800 as measured according to the Wet Compressive Modulus Test Method, the fact remains Inventions A-E in Table 1 of the copending applications, which satisfy the properties claimed in the copending application and the present application, are identical to Inventions A-E in Table 1 of the present application. Therefore, it is clear the fibrous structure of the copending applications would exhibit an HFS of greater than 17.0 g/g as measured according to the HFS Test Method and a Wet Thick Compression of 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
In view of the amendment to claim 1 and the arguments set forth on page 6-7 of the remarks filed 05/18/2021, it is agreed the previous 35 U.S.C. 103 rejections would not meet the presently claimed. Therefore, the previous 35 U.S.C. 103 rejections are withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE X NISULA whose telephone number is (571)272-2598.  The examiner can normally be reached on Mon - Fri 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/C.X.N./Examiner, Art Unit 1789                                                                                                                                                                                                        
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789